Appeal from order, Supreme Court, New York County (Richard F. Braun, J.), entered July 21, 2009, which granted defendant Ronald Saffner’s motion to dismiss the complaint as against him, deemed appeal from judgment, same court and Justice, entered August 3, 2009 (CFLR 5501 [a]), and, so considered, said judgment unanimously affirmed, without costs. Order, same court and Justice, entered July 21, 2009, which granted the motion of the Taub and Harder defendants to dismiss the complaint as against them, unanimously affirmed, without costs.
Defendants established as a matter of law that none of their alleged negligent acts or omissions proximately caused the dismissal of plaintiffs underlying personal injury action and any damages attendant thereto (see Russo v Feder, Kaszovitz, Isaacson, Weber, Skala & Bass, 301 AD2d 63, 67 [2002]).
Moreover, as the trial court noted, the dismissal occurred when the plaintiffs, then pro se, in the underlying action chose not to pick a jury. Thus, it would be sheer speculation whether the plaintiffs there would have lost their case because of defendants’ alleged deficient representation.
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Saxe, J.P., Friedman, Moskowitz and Richter, JJ.